Case 2:16-cv-00326-CW-DAO Document 205 Filed 09/16/21 PageID.3626 Page 1 of 4




             UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                               CENTRAL DIVISION



  AMERICA WEST BANK MEMBERS, L.C.,                   MEMORANDUM DECISION GRANTING
                                                     MOTION TO STRIKE “CORRECTIONS”
                 Plaintiff,                          TO ERIC SHEEHAN DEPOSITION
  v.                                                 (DOC. NO. 175)

  STATE of UTAH; UTAH DEPARTMENT                     Case No. 2:16-cv-00326-CW-DAO
  OF FINANCIAL INSTITUTIONS; G.
  EDWARD LEARY, an individual; and JOHN              Judge Clark Waddoups
  DOES 1-20,                                         Magistrate Judge Daphne A. Oberg
                 Defendants.



        Before the court is the Utah Department of Financial Institutions’ (“UDFI”) and G.

 Edward Leary’s (collectively, the “State Defendants”) Motion to Strike Corrections to Eric

 Sheehan Deposition, (“Mot.,” Doc. No. 175). The court heard oral argument on this motion on

 August 26, 2021. (See Doc. No. 194.) For the reasons stated below and at the hearing, the court

 GRANTS the motion.

                                         BACKGROUND

        Plaintiff America West Bank Members, L.C. (“America West”) brought this action

 against defendants, asserting violations of due process and substantive due process,

 unconstitutional takings, and claims under 42 U.S.C. § 1983 and § 1988. (Am. Compl., Doc. No.

 33.) In 2016, the State Defendants removed this case to federal court. (See Doc. No. 2.)

        At issue here is an errata submitted by nonparty deponent Eric Sheehan. (Mot. 2, Doc.

 No. 175.) The State Defendants contend Mr. Sheehan’s changes are substantive and speculative

 and request they be struck. (Id. at 3.) America West objects to the motion, arguing the changes

                                                 1
Case 2:16-cv-00326-CW-DAO Document 205 Filed 09/16/21 PageID.3627 Page 2 of 4




 are permissible to clarify and correct Mr. Sheehan’s testimony and, in any event, the issue is

 premature, as there is no pending motion for summary judgment. (Pls.’ Mem. in Opp’n to Mot.

 to Strike “Corrections” to Eric Sheehan Dep. [175] (“Opp’n”), Doc. No. 178.)

                                        LEGAL STANDARDS

        Rule 30(e) of the Federal Rules of Civil Procedure permits a deponent to review the

 transcript of her deposition and make any “changes in form or substance,” to the transcript. Fed.

 R. Civ. P. 30(e). While Rule 30(e) contemplates changes in substance, the Tenth Circuit

 narrowly interprets the rule’s scope. Fullbright v. State Farm Mut. Auto. Ins. Co., No. CIV-09-

 297-D, 2010 U.S. Dist. LEXIS 8820, at *4 (W.D. Okla. Feb. 2, 2010) (unpublished). The

 purpose of the rule is to permit a deponent to correct discrete errors. Garcia v. Pueblo Country

 Club, 299 F.3d 1233, 1242 n.5 (10th Cir. 2002). For example, if the court reporter made “a

 substantive error, i.e., [the reporter] reported ‘yes’ but [the deponent] said ‘no,’ or a formal error,

 i.e., [the reporter] reported the name to be ‘Lawrence Smith’ but the proper name is ‘Laurence

 Smith,’ then corrections by the deponent would be in order.” Id. (internal quotation marks

 omitted). However, the rule does not “allow one to alter what was said under oath.” Id. In other

 words, “[a] deposition is not a take home examination.” Id.

        When evaluating an errata, the court must first determine whether the requested changes

 are material. Sinclair Wyo. Ref. Co. v. A & B Builders, Ltd., 989 F.3d 747, 784 (10th Cir. 2021);

 Fullbright, 2010 U.S. Dist. LEXIS 8820, at *6. If the changes are material, the court evaluates

 them pursuant to the test for sham affidavits using the Burns/Franks factors. Sinclair Wyo. Ref.

 Co., 989 F.3d at 784 (citing Burns v. Bd. of Cnty. Cmm’rs of Jackson Cnty., 330 F.3d 1275,

 1281–82 (10th Cir. 2003)). These factors are: “1. whether the [deponent] was cross-examined

 during his earlier testimony; 2. whether the [deponent] had access to the pertinent evidence at the



                                                    2
Case 2:16-cv-00326-CW-DAO Document 205 Filed 09/16/21 PageID.3628 Page 3 of 4




 time of his earlier testimony or whether the [change to deposition testimony] was based on newly

 discovered evidence; and 3. whether the earlier testimony reflects confusion which the [Rule

 30(e) correction] attempts to explain.” Id. at 784–85 (internal quotation marks omitted).

 Notably, this analysis applies regardless of whether there is a related motion for summary

 judgment pending. See id. at 785 (noting neither the case law nor Rule 30(e) limits this analysis

 to deposition testimony considered at summary judgment).

                                            ANALYSIS

        America West’s argument as to the prematurity of the State Defendants’ motion is settled

 by the Tenth Circuit’s recent decision, Sinclair Wyoming Refining Company, which makes clear

 this issue is not premature. See id. The next consideration is whether Mr. Sheehan’s changes are

 material. In his errata, Mr. Sheehan substantially expands upon his answers, providing

 substantive information and additional speculation in response to the questions. (See Ex. A, Doc.

 No. 175-1.) Mr. Sheehan’s changes are not simple corrections of mistakes or misunderstandings

 but rather, elaborate, substantive alterations to his testimony. Because the changes are material,

 the errata must be considered under the Burns/Franks factors.

        With regard to the first factor, it is undisputed Mr. Sheehan was cross-examined at his

 deposition. (Mot. 2–3, Doc. No. 175); cf. Sinclair Wyo. Ref. Co., 989 F.3d at 785 (finding this

 factor satisfied when the deponent’s counsel was present and had an opportunity to conduct

 cross-examination). Second, the changes were not based on newly discovered evidence.

 America West suggests they were, noting Mr. Sheehan did not review relevant documents before

 the deposition, then, after, he reviewed the transcript along with an earlier statement. (Opp’n 3,

 Doc. No. 178.) However, there is no indication Mr. Sheehan lacked access to the pertinent




                                                  3
Case 2:16-cv-00326-CW-DAO Document 205 Filed 09/16/21 PageID.3629 Page 4 of 4




 document before his deposition or that the changes were otherwise based on newly discovered

 evidence.

        With regard to the final Burns/Franks factor, Mr. Sheehan’s deposition testimony does

 not reflect confusion which the changes attempt to explain. Neither Mr. Sheehan nor America

 West point to any part of the transcript establishing Mr. Sheehan was confused or did not

 understand the questions posed. Instead, they complain of assertive and controlling questioning.

 For instance, America West asserts “defense counsel’s questioning cut off full and complete

 answers.” (Opp’n 3, Doc. No. 178.) And Mr. Sheehan notes, “the line of questioning Mr[.]

 Geary used didn’t really give me an opportunity to expand on his questions.” (Ex. 3. to Opp’n,

 Doc. No. 178-3.) This is not the same as confusion. There is no doubt assertive questioning can

 constrain a deponent’s answers. Most witnesses would respond much more fully and with more

 detail if able to provide a free narrative. But that is neither the purpose nor the procedure of a

 deposition.

        All three Burns/Franks factors favor striking the errata. Mr. Sheehan’s suggested

 correction would convert his deposition into an impermissible “take home examination.”

 Accordingly, the court GRANTS the motion and strikes Mr. Sheehan’s errata.

        DATED this 16th day of September, 2021.

                                                BY THE COURT:


                                                _________________________________________
                                                Daphne A. Oberg
                                                United States Magistrate Judge




                                                   4
